DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020 and 7/1/2021 were filed with or after the mailing date of the application on 5/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 5-7, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Patent Pub. # 2014/0192230).
As to claim 1, Chang discloses a control method of an electronic device (apparatus for capturing an image with audio data), the method comprising:
based on an image capturing command (captures) being received from a user, capturing an image (capture image, in step 203) (Para 44);
obtaining (records) sound source information (audio data) on music played in a space in which the electronic device is located while capturing the image (records audio data) (Para 43 and 44); and
matching (matches) the sound source information (audio data) on the music to the captured image (captured image) and storing the captured image (captured image) and the sound source information (audio data) (Para 45).
As to claim 5, Chang (Fig. 8 and 9) teaches further comprising: based on a user command for executing a gallery application (photo album menu) being input, executing the gallery application (photo album menu) and displaying a UI (screen 900) including an image (preview image) stored and matched to the sound source information (an indicator in a preview image of an image with audio data to indicate that the image has audio data) on the music (Para 85).
As to claim 6, Chang (Fig. 8 and 9) teaches further comprising: displaying an indicator (indicator 811) for guiding that the sound source information (audio data) is matched and stored, in one area of the UI (screen 900) including the image (preview 
As to claim 7, Chang (Fig. 8 and 9) teaches further comprising: based on a user command (photo album menu) for selecting the area displayed with the indicator (indicator 811) being input while displaying the UI (900), displaying an image (screen 910 and 920) included in the UI and playing the music based on sound source information (audio data) on music stored and matched to the image (preview image); and based on a user command for selecting an area (811), in which the indicator (811) is not displayed, being input while displaying the UI (display image without indicator), displaying an image included in the UI (Para 83 and 85).
As to claim 9, Chang (Fig. 8 and 9) teaches further comprising: displaying a UI list (screen 900) based on the sound source information (audio data) on the music; based on a user command (slide show) for selecting a first UI (910) including a first image (preview image 910) stored and matched to sound source information (audio data) on first music from the UI list being input, playing the first music (audio data) and displaying the first image (preview image 910); and reproducing a second image of a second UI including the second image (preview image 920) stored and matched to the sound source information (audio data) of the first music sequentially with the first image (preview image 910) (Para 86).
As to claim 11, Chang (Fig. 1) teaches an electronic device (apparatus for capturing an image with audio data) comprising:
a camera (camera unit 40) (Para 38);
a memory (storage 60) (Para 40); and
a processor (controller 10) configured to,
based on an image capturing command (captures) being input from a user, control the camera to capture an image (capture image, in step 203) (Para 44);
obtain (records) sound source information (audio data) on music played in a space in which the electronic device is located while capturing the image (records audio data) (Para 43 and 44); and
matching (matches) the sound source information (audio data) on the music to the captured image (captured image) and store the captured image (captured image) and the sound source information (audio data) in the memory (Para 45).
As to claim 15, Chang (Fig. 8 and 9) teaches further comprising: a display (display unit 50), wherein the processor (10) is configured to, based on a user command for executing a gallery application (photo album menu) being input, execute the gallery application (photo album menu) and control the display to display a UI (screen 900) including an image (preview image) stored and matched to the sound source information (an indicator in a preview image of an image with audio data to indicate that the image has audio data) on the music (Para 83 and 85).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent Pub. # 2014/0192230) in view of Koishida (US Patent Pub. # 2014/0161263).
As to claim 2, note the discussion above in regards to claim 1.  Chang does not teach obtaining sound source information on the music based on tag information of the music.  Koishida teach obtaining sound source information (live audio) on the music based on tag information (fingerprint) of the music (live audio) (Para 52 and 53).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a computing device to create a real-time index having the new audio fingerprint can be used to recognize the live audio being presented as taught by Koishida to the apparatus for capturing an image with audio data of Chang, to provide an audio recognition service having a real-time index that is updated in real-time to include a fingerprint(s) corresponding with the live audio, wherein the fingerprint(s) were generated in real-time by a component remote from the user device (Para 19 of Koishida.

As to claim 4, Koishida teaches wherein the obtaining comprises: based on the music (live audio) being music played by an external device (210) not connected to the electronic device (218), recording the music (live audio) played and transmitting the music (live audio) to an external server (216); and based on the external server (216) obtaining sound source information on the music (live audio) by a sound source recognition technology (audio content recognizer 222), receiving the sound source information (live audio) on the music from the external server (216) (Para 47).
As to claim 8, Chang teaches displaying a UI including an image stored and matched to the sound source information on the music (Para 86).  Koishida teaches based on a user command (query) for executing a music application (audio content recognizer 222 of the audio recognition service 216) being input, executing the music application (222 of 216) (Para 53, 58, and 59). 
As to claim 12, Koishida teaches wherein the processor is configured to, based on the music (live audio) being music played by the electronic device (218), obtain sound source information (live audio) on the music based on tag information (fingerprint) of the music (live audio) stored in the memory (Para 52 and 53).
As to claim 13, Koishida teaches further comprising: a communicator (I/O ports 118) comprising circuitry, wherein the processor (processor 114) is configured to, based on the music (live audio) being music played by an external device (216) connected to the electronic device (218) via the communicator (118), control the communicator (118) to request the external device (216) for sound source information (live audio) on the music and receive the sound source information (live audio) on the music from the external device (216) (Para 25, 53, 58, and 59).
As to claim 14, Koishida teaches further comprising: a microphone (microphone), wherein the processor(114) is configured to, based on the music (live audio) being music played by an external device (210) not connected to the electronic device (218), control the microphone (microphone) to record the music (live audio) played and transmit the music (live audio) to an external server (216), and based on the external server (216) obtaining sound source information (matching fingerprint) on the music (live audio) by a sound source recognition technology (audio content recognizer 222), control the communicator (118) to receive the sound source information (matching fingerprint) on the music (live audio) from the external server (216) (Para 25, 53, 58, and 59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent Pub. # 2014/0192230) in view of Wang (US Patent Pub. # 2018/0376121).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696   1/12/2022